In a proceeding pursuant to CPLR article 78 to declare void an amendment of the Zoning Ordinance of the City of Newburgh, petitioners appeal from an order of the Supreme Court, Orange County, entered May 25, 1965, which granted respondents’ motion to dismiss the peiition. Appeal dismissed, with costs. In this proceeding petitioners have appealed from a decision of Special Term, dated March 30, 1965. They have failed to appeal from the order thereon, entered May 25, 1965, which granted the motion. Hence, this court does not have jurisdiction to review Special Term’s order. We nevertheless note that, were Special Term's order before us for review, we would affirm on the ground assigned by Special Term (Matter of Neddo v. Schrade, 270 N. Y. 97; Matter of Paliotto v. Cohalan, 6 A D 2d 886, affd. 8 N Y 2d 1065; Matter of Iraci v. Harwood, 6 A D 2d 815). Beldock, P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.